Citation Nr: 1537106	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-20 843	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The Veteran served on active duty from November 1983 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied service connection for a psychiatric disorder (listed as a mental health condition, claimed as anxiety, depression, and a bipolar disorder with substance abuse).  By this decision, the RO also denied service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.  

The Veteran was scheduled for a Board hearing in June 2015, but he did not attend the hearing.

In May 2013 and July 2013, the Veteran raised the issue of entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  That issue is not before the Board at this time and is referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder that is related to or had its onset during service.  He essentially maintains that he had psychiatric problems during service and that his psychiatric problems have continued since his period of service.  He also reports that he had disciplinary problems during service.  

The Veteran is competent to report having psychiatric problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show treatment for any psychiatric problems.  Such records do include a reference to possible drug and alcohol abuse.  An October 1985 treatment entry noted that the Veteran was seen at the request of his command due to a pending administrative separation action.  The examiner reported that the Veteran denied drug and alcohol abuse and that he was cleared for an administrative action.  

An October 1985 report of mental status evaluation report noted that the Veteran was interviewed and that he did not appear to display any thought or emotional disorders and that his mental status was within normal limits.  The examiner reported that the Veteran did admit that he was confused as to the charges being levied against him regarding the pending action.  It was noted that the Veteran was under the impression that the action had been stopped.  The examiner indicated that the Veteran denied any drug and alcohol abuse or dependence.  The examiner stated that the Veteran was cleared for an administrative action as his mental status was unremarkable.  

A December 1985 examination near discharge included a notation that the Veteran's psychiatric evaluation was normal.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric problems including a bipolar disorder; a major depressive disorder; a mood disorder, not otherwise specified, versus a bipolar affective disorder; depression; rule out a depressive disorder, not otherwise specified, versus a substance induced mood disorder; anxiety; an affective disorder with possible posttraumatic stress disorder (PTSD) associated with anxiety and insomnia; and PTSD.  

At a December 2011 VA psychiatric examination, the Veteran reported that he was raised by an intact and extended family.  He stated that he was a star athlete in high school, but that he had behavioral problems.  He indicated that he joined the military and that he was discharged for drinking.  The Veteran maintained that he lost his fiancé after a long battle with breast cancer.  It was noted that the Veteran did not appear to have grieved her loss, but that he had instead turned to cocaine and alcohol.  

The diagnoses were a major depressive disorder, moderate, recurrent, and polysubstance dependence (alcohol and cocaine) in a controlled setting.  The examiner commented that it was less likely than not that the Veteran's major depressive disorder and polysubstance abuse were related to his service in any manner.  The examiner stated that there was no supporting evidence that such disorders were related to the Veteran's period of service.  The examiner indicated that the Veteran's polysubstance abuse appeared to be directly related to the loss of his fiancé.  The examiner reported that testing confirmed that the Veteran had a mood disorder with underlying schizoid, antisocial, paranoid, and negativistic traits that appeared unrelated to service.  

The Board observes that the examiner did not provide much in the way of a rationale for his opinion that that it was less likely than not that the Veteran's major depressive disorder and polysubstance abuse were related to his period of service, other than to indicate that that there was no supporting evidence that such disorders were related to his period of service.  The Board observes, however, that the Veteran is competent to report that he had psychiatric problems during and since service.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner recorded diagnoses of a major depressive disorder and polysubstance abuse, but also maintained that the Veteran had a mood disorder with underlying schizoid, antisocial, paranoid, and negativistic traits that appeared unrelated to service.  The examiner provided no rationale for that statement.  

Further, the Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board observes that there are numerous other psychiatric diagnoses of record, such as a bipolar disorder; a bipolar affective disorder; anxiety; a substance induced mood disorder; an affective disorder; and PTSD.  These diagnoses were not addressed by the examiner.  

As to the Veteran's claim of service connection for erectile dysfunction, he contends that such disorder is related to his period of service, or, more specifically, is related to his psychiatric disorder.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of erectile dysfunction.  

At a January 2012 VA male reproductive system conditions examination, the examiner did not diagnose erectile dysfunction.  The examiner stated that the Veteran claimed that he had erectile dysfunction, but that he had not had any medical evaluation, diagnosis, or treatment for such disorder.  The examiner reported that the Veteran indicated that he had no problems when he was in high school, but that in about 1985, he began having difficulty achieving an erection.  It was noted that the Veteran recognized a relationship between his erectile dysfunction and his mental health condition.  The examiner indicated that the Veteran stated that when his depression was bad, he would have no libido and that he knew he would have erectile dysfunction if he had a relationship, so he avoided contact with people.  It was noted that the Veteran had no treatment for erectile dysfunction, but that a friend gave him a Viagra tablet which did provide a satisfactory erection in approximately 2006.  The examiner indicated that the Veteran did have erectile dysfunction.  However, the examiner also stated that although the Veteran's erectile dysfunction was claimed, it had not been diagnosed by a medical provider.  

The Board observes that the examiner did not actually diagnose erectile dysfunction.  However, the examiner also stated that the Veteran had erectile dysfunction, but that it had not been diagnosed by a medical provider.  The Board notes that it is unclear from the examiner's statements whether the Veteran actually has diagnosed erectile dysfunction.  Additionally, the examiner did not specifically provide any opinion as to the etiology of the Veteran's erectile dysfunction if it was actually diagnosed.  

In light of the deficiencies with the December 2011 and January 2012 VA examinations, the Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a psychiatric disorder and for erectile dysfunction, to include as secondary to a psychiatric disorder.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

The Board also observes that a February 2011 VA treatment entry noted that the Veteran reported that he had Article 15s while serving in military.  The Board observes that the Veteran's service personnel records are not currently of record.  Therefore, an attempt should be made to obtain his service personnel records.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain the Veteran's service personnel records.

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems and erectile dysfunction since December 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional, who has not previously examined the Veteran, to determine if he suffers from PTSD as a result of a verified stressor, or from any other psychiatric disorder related to service.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must clearly identify each psychiatric disability found to be present (to include a major depressive disorder; a mood disorder; a bipolar disorder; a bipolar affective disorder; anxiety; a substance induced mood disorder; an affective disorder, etc.), and a diagnosis of PTSD must be ruled in or excluded.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder (to include a major depressive disorder; a mood disorder; a bipolar disorder; a bipolar affective disorder; anxiety; a substance induced mood disorder; an affective disorder, etc.) is etiologically related to the Veteran's period of service or otherwise had its onset during service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of psychiatric problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined him, to determine the nature and likely etiology of his claimed erectile dysfunction.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has diagnosed erectile dysfunction.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed erectile dysfunction is etiologically related to or had its onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of erectile dysfunction during service and since service.  

If it has been determined that the Veteran has a psychiatric disorder that is related to service, the examiner must further opine as to whether any such psychiatric disorder caused or aggravated his erectile dysfunction.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

